Title: From Thomas Jefferson to Adam Lindsay, 10 September 1793
From: Jefferson, Thomas
To: Lindsay, Adam



Sir
Philadelphia Sep. 10. 1793.
 
Your favor of the 27th. came duly to hand, and I have to thank you for the intelligence it contained. I meant to have asked the continuance of it, but that I am likely to leave this place a little sooner than I had intended. You will have heard of an infectious and mortal disease which has broken out in this city. There was a hope till lately that it might have been prevented spreading. However it is now beyond all expectation of that, and the deaths which had increased from 5. to 10. a day, were the last two days probably risen to 25. a day. It happened that the President had made his preparations to visit Mt. Vernon, having some time ago fixed on this day for his departure. He is accordingly gone. Colo. Hamilton is ill of the fever tho’ on the recovery. The people of business in the line of
 
government are mostly gone or going: so that I think it probable I shall go to Virginia myself within a week or ten days, uncertain as to the time of my return. I am Sir Your obedt. Servt

Th: Jefferson

